Citation Nr: 0415909	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
scarring of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from August 1947 to January 
1948 and from December 1951 to December 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision which 
increased the rating for the veteran's service-connected 
scarring of the right leg from noncompensable to 10 percent.  
An August 2000 RO decision granted service connection and a 
10 percent rating for venous stasis of the right leg.  In 
June 2001, the Board remanded the appeal to the RO.  In a May 
2003 decision, the Board denied a rating higher than 10 
percent for venous stasis of the right leg, and the Board 
remanded the current issue of an increase in a 10 percent 
rating for right leg scarring.


FINDINGS OF FACT

The veteran's service-connected scarring of the right leg is 
manifested by a 4 cm by 3 cm hyperpigmented, depressed, 
slightly atrophic scar on the right medial lower leg and an 
adjacent 1 by 0.8 cm hyperpigmented, slightly atropic, 
depressed scar just lateral to the larger scar.  The scars 
are superficial, not deep, and not unstable; there is pain in 
the scar areas; and there is no functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
scarring of the right leg have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 
to 7805 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1947 to January 1948 and in the Air Force from December 1951 
to December 1955.  

The service medical records for the veteran's first period of 
service, from August 1947 to January 1948, indicate that he 
was treated for a right leg problems.  A September 1947 entry 
noted that he was seen for pain and erythema of the right leg 
and given hot soaks.  An October 1947 hospital report noted 
that the veteran had first-degree burns of the right leg when 
a hot was bottle was applied to his leg.  It was reported 
that he also suffered acute cellulitis of the right leg 
secondary to a blister.  

The veteran underwent a VA general medical examination in 
April 1948.  The diagnoses included residual scarring with 
pigmentation resulting from a burn and secondary cellulitis, 
lower right leg, healed, asymptomatic.  

In an April 1948 decision, the RO granted service connection 
and a noncompensable (0 percent) rating for scarring of the 
right leg.  

The service-medical records for the veteran's second period 
of service, from December 1951 to December 1955, do not refer 
to treatment for scarring of the right leg.  The November 
1955 separation examination report included a notation that 
the lower extremities were normal.  

Private treatment records from 1999 show treatment for right 
leg problems.  A June 1999 discharge summary from Leesburg 
Regional Medical Center indicated discharge diagnoses of 
cellulitis of the right lower extremity, improved, and a 
small abscess of the right lower extremity, status post 
excision and drainage.  A July 1999 statement from Vivian J. 
Woodard, M.D., reported that the veteran had been admitted to 
the hospital with an infection of his leg and that such 
infection occurred in the area that was already scarred and 
which showed signs of the old injury.  Dr. Woodard stated 
that it appeared that the infection and burns the veteran had 
in the right leg had left him with impaired circulation which 
predisposed him to infection of the leg.  

In July 1999, the RO increased the rating for the right leg 
scarring to 10 percent.  

Private treatment records dated in August 1999 show treatment 
for right leg problems.  An August 1999 statement from Dr. 
Woodard noted that the veteran continued to have significant 
problems with his right leg which were due to venous 
insufficiency and a tissue injury dating back to a service-
connected infection.  

VA medical records from 1999 to 2000 refer to treatment for 
various conditions.  

In August 2000, the RO granted service connection and a 10 
percent rating for venous stasis of the right leg.  

VA medical records from 2000 to 2002 reflect treatment for 
several disorders.  

The veteran underwent a VA vascular examination in October 
2002.  He complained of limited function of the entire right 
lower leg with swelling and difficulty walking, severe pain, 
and problems with circulation and infection.  He reported 
that he had become much more sedentary due to leg and knee 
problems.  He estimated that he could only walk about one 
block before he would have to stop because of left knee 
swelling and pain and right lower extremity pain.  He stated 
that he had a pressure type of pain in the right lower 
extremity after standing for several hours.  There was no 
persistent significant swelling or recurrence of infection.  
The right calf girth was 35.5 cm and that his left calf girth 
was 35.0 cm (a negligible difference of 0.5 cm).  There was a 
lateral area of mild scarring without lichenoid appearance or 
stasis dermatitis appearance in the right lateral distal one-
third extremity.  The area measured 14.5 cm by 16 cm and it 
had a mild step-up defect of subcutaneous scarring that made 
it slightly adherent to the underlying muscle fascial.  There 
were two small areas of darkened scarring and mild tenderness 
which were described as about 1 cm in diameter for the lower 
anterior border of the scar and approximately 1 cm in 
diameter for the posterior superior areas of scar.  There was 
a disposition of hemosiderin throughout the area and slightly 
beyond the margins of the scar itself, which was not 
uniformly deposited throughout the entire girth of the ankle.  
A second area of newer appearing scarring with dark 
hemosiderin deposition was on the medial aspect of the right 
lower extremity, measuring 7 cm by 5 cm with tenderness over 
the central area, that represented an area of scarring within 
the medial area of scarring.  There was no significant 
swelling or difference in girth of the right lower extremity 
versus the left lower extremity.  The veteran had good 2+/4+ 
pulses in the posterior tibial and dorsalis pedis pulses, on 
both the right and left sides.  There was excellent rapid 
capillary refill with less than 2 to 3 seconds in all toes of 
the right and left feet.  There was no pain in any area of 
the foot, heel, or other non-discolored areas.  Most of the 
areas of pain were related primarily to the scarring on the 
lateral aspect of the right lower extremity and directly over 
the central aspect of the right medial lesion (the 7 cm by 5 
cm lesion).  There was no loss of tissue and no obvious areas 
of ulcerations or poor healing.  The examiner noted that 
there was a history of right lateral lower extremity burn 
scar with mild to moderate deposition in the area of the old 
first degree burn scar.  It was noted that there was a new 
right medial lower extremity cellulitis/abscess scar site 
with no significant swelling, tissue loss, stasis dermatitis, 
or venous varices.  There was normal temperature of both 
lower extremities, there were no areas of active ulceration, 
there was excellent capillary refill in all toes of both 
feet, and there were no significant changes in lower 
extremity girth of the right lower extremity relative to the 
left.  The examiner stated that there was chronic old lateral 
right lower extremity scarring with mild discoloration and 
subjective pain, no tissue loss, and no swelling.  The 
examiner noted that there was a newer area of medial 
discoloration with a central scar of a previous incision and 
drainage site of an abscess approximately four years ago.  It 
was noted that such was a separate area with mild 
discoloration.  There was no evidence of arterial disease and 
no evidence of lymphatic or major venous damage.  The 
examiner stated that the leg condition involved mild to 
moderate pain, subjectively, that it required compression 
hose, and that it was not the greatest reason for the 
veteran's lack of mobility.  

VA medical records dated from 2003 to 2004 show treatment for 
several disorders.  

The veteran underwent a VA dermatological examination in 
February 2004.  He complained of scarring on the right tibial 
lower leg as well as discoloration on the right lateral leg.  
It was noted that his present symptoms included swelling of 
the legs with pain and warmth.  There was a 4 cm by 3 cm 
hyperpigmented, depressed, slightly atrophic scar on the 
right medial lower leg.  There was also an adjacent 1 cm by 
0.8 cm hyperpigmented, slightly atrophic, depressed scar just 
lateral to the larger scar.  The examiner indicated that 
there was pain in the scar on examination and that there was 
no adherence to underlying tissue.  The scars were not 
unstable, and there was depression of the surface contour in 
both of the scars on palpation.  It was noted that the scars 
were superficial and that they were not deep.  There was no 
inflammation, edema, or keloid formation directly associated 
with the scar.  There was a general 2+ pitting edema of the 
entire right lower extremity up to the knee.  There was no 
induration or inflexibility of the skin in the area of the 
scar, and there was no limitation of motion or function 
caused by the scar.  There was hyperpigmentation of the right 
lateral lower leg as well as dryness of the skin.  The 
diagnosis was scar on the right lower leg.  A photograph of 
the area was included.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 10 percent rating 
for right leg scarring.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided a maximum 10 percent rating is 
warranted for superficial poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A maximum 10 percent rating is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may be rated based on limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Here either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.  

The veteran is also service-connected for venous stasis of 
the right leg, but the rating for that condition is not 
presently on appeal.  The present appeal solely involves a 
claim for an increase in a 10 percent rating for scarring of 
the right leg.  

The 2004 VA examination, including a photograph, fully 
describes the right leg scarring.  The veteran complained of 
scarring on the tibial lower leg as well as discoloration on 
the right lateral leg.  There was a 4 cm by 3 cm 
hyperpigmented, depressed, slightly atrophic scar on the 
right medial lower leg, as well as an adjacent 1 cm by 0.8 cm 
hyperpigmented, slight atrophic, depressed scar just lateral 
to the larger scar.  The examiner indicated that there was 
pain in the scar on examination and that there was no 
adherence to underlying tissue.  The examiner also reported 
that the scars were not unstable and that there was 
depression of the surface contour in both of the scars on 
palpation.  The examiner stated that the scars were 
superficial and not deep; that there was no inflammation, 
edema, or keloid formation; that there was no induration or 
inflexibility of the skin in the area of the scar; and that 
there was no limitation of motion or function caused by the 
scar.  

These findings support the current 10 percent rating for 
superficial tender scars under Diagnostic Code 7804 of either 
the old or new criteria.  The area involved in the scarring 
does not satisfy the criteria for a 20 percent rating under 
the new criteria of Diagnostic Code 7801.  Additionally, the 
2004 examination specifically noted that the veteran's scars 
were not deep.  There is no functional impairment as would 
warrant consideration of Diagnostic Code 7805.  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for scarring of the right 
leg.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for scarring of the right leg is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



